internal_revenue_service number release date index number -------------------- ---------------------------------------------------- ---------------------------------- --------------------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ----------------- telephone number --------------------- refer reply to cc fip b04 plr-151414-08 plr-151415-08 date date ------------------------------------------------------------------------ ------------- ------------------------------------------------------ ------------------------------------------------------------------------ ------------ ------------------------------------------------------------------------ insurance_company state jurisdictions ---------------------------------------------------------------------------------------- insurance_company state parent charge a ----------------------------------- charge b ----------------------------- date c ----------------------------- ------------------------ benefit ----------------------------------------------------- rider benefit ------------------------------------------------------------------------ rider rider conditions ----------------- d percentage ------------------------------------------------ annual rider benefit e limit ------------------------------------------------------- f policy year insured’s age g h policy years j k l m n p q r s ---------------------- ----------------------- --------------------- -- ---- --------- ---- ---- --------- ------------- ----- ---- ------------------------------------------------------------------------ plr-151414-08 plr-151415-08 t ---- dear ----------------- taxpayers have requested rulings regarding the application of sec_7702 of the internal_revenue_code code with respect to the rider benefit taxpayers intend to offer facts insurance_company is a stock_life_insurance_company incorporated under state law insurance_company is licensed to engage in the life_insurance business in jurisdictions insurance_company is a life_insurance_company within the meaning of sec_816 insurance_company is a stock_life_insurance_company organized and operated under state law insurance_company is licensed to engage in the life_insurance business in state insurance_company is a life_insurance_company within the meaning of sec_816 insurance_company and insurance_company together the taxpayers join in the filing of a consolidated federal_income_tax return with parent and other eligible affiliates on an accrual accounting calendar_year basis taxpayers intend to market certain flexible premium variable_universal_life_insurance contracts the policies taxpayers represent the policies are life_insurance contracts under the laws of the states and other jurisdictions in which they will be issued the policies have flexible premiums subject_to certain requirements eg compliance with sec_7702 the taxpayers intend to offer a rider the rider with the policies the rider is designed to make available to policyholders a minimum annual withdrawal or loan amount irrespective of the investment performance of the policy the policies will have a cash_value the policy value the taxpayers represent that apart from the effect of the rider as described below at all times the policy value is the cash_surrender_value within the meaning of sec_7702 of the policy the policy value is increased by premiums_paid and by interest and other investment earnings the policyholder can pay premiums at any time subject_to certain constraints stated in the policy premiums net of a premium charge the maximum amount of which is set forth in the policy specifications pages are allocated to subaccounts generally as directed by the policyholder in addition each month a deduction is made from the policy value for certain expense charges under the policy including charge a charge b if applicable an administrative charge the charges for any riders attached to the policy and a deduction for cost of insurance which is based on the plr-151414-08 plr-151415-08 commissioners’ standard ordinary cso mortality tables the maximum charge for each of these items is set forth in the policy but the taxpayers in their discretion may charge less a policyholder may choose to receive a loan under the policy the portion of the policy value that constitutes the collateral in respect of policy debt ie outstanding policy_loans and unpaid interest thereon is allocated to the loan account in general if the sum of policy debt exceeds the policy value the policy will be in default and will terminate at the end of a grace period the policies may be surrendered for their net cash_surrender_value ncsv in this regard the ncsv equals the cash_surrender_value less the policy debt and the cash_surrender_value of a policy equals the policy value less any applicable surrender charge the policy also allows withdrawals of a portion of the ncsv such withdrawals also reduce the policy value and may reduce the death_benefit defined below unless a no lapse guarantee applies as discussed below in connection with the death_benefit the policy terminates when the ncsv equals zero if the insured under a policy the insured dies while the policy is in force the taxpayers pay the benefit upon receipt of due proof of death of the insured subject_to a minimum death_benefit section discussed below the benefit equals a the death_benefit plus b any death_benefit payable under any supplementary benefit riders ------ --------------------------------------that forms part of the policy less c any outstanding policy debt at the date of death the policies provide that the sum of the death_benefit and any death_benefit payable ----------------------------------------under any supplementary benefit rider will never be less than the minimum death_benefit in general the minimum death_benefit is equal to the minimum death_benefit factor for the age of the insured multiplied by the policy value on the date of death of the insured minimum death_benefit factors are set forth in the policy specifications pages and differ depending on whether the policy is intended to satisfy the cash_value_accumulation_test cvat of sec_7702 or the guideline_premium_limitation gpl and cash_value_corridor_test cvc test of sec_7702 and d both the base policy form and the rider include certain no lapse guarantees under these provisions if certain requirements are satisfied the taxpayers guarantee that a policy will not lapse even if the policy otherwise would lapse due to insufficient ncsv where the no lapse guarantee is operating to keep a policy in force the taxpayers remain liable for payment of the benefit upon the death of the insured at the time a policy is purchased a policyholder can choose to include the rider as part of his or her policy the rider offers certain benefits plr-151414-08 plr-151415-08 first if the policyholder follows the rider conditions ie pays premiums in a prescribed manner takes no withdrawals or loans prior to date c maintains a ------- face_amount and death_benefit option in a prescribed manner and meets certain other criteria under the rider the policyholder is entitled to the rider benefit taxpayers represent that the rider and rider benefit are part of the policies for state law purposes and are not regulated or otherwise treated under state law as an annuity_contract or as some other type of non-life insurance_contract as discussed in more detail below the rider benefit guarantees that certain distributions can be made from the policy after date a for a specified period of years even though in the absence of the rider benefit there might not be sufficient ncsv to make such distributions second if the policyholder follows the rider conditions the rider guarantees that the policy will not lapse thus if the policy value is dramatically reduced because of losses in the subaccounts which underlie the policy and correspondingly the net amount_at_risk and cost of insurance charges substantially increase the rider guarantees that the policy will not lapse even if there is insufficient ncsv to fund cost of insurance and other expense charges under the policy under this no lapse guarantee the benefit remains payable upon the death of the insured the rider is funded by a monthly charge that is assessed against the policy value this charge equals the product of the policy value on the monthly processing date and the d percentage shown on the policy specifications pages if there is insufficient ncsv to pay this charge and a no lapse guarantee is in effect this charge is waived under the rider benefit annual payments up to the annual rider benefit are available upon request by the policyholder beginning on date a and continue to be available each year during the rider benefit period even though in the absence of the rider benefit there may be insufficient ncsv in the policy to make the distributions the key features of the rider benefit are as follows the annual rider benefit the annual rider benefit is specified in a policy at issue but may change after the date_of_issue if the policyholder does not follow the rider conditions or if he or she modifies the scheduled length of the benefit period prior to date a the annual rider benefit is the maximum amount that is available for distributions each policy year during the rider benefit period the period beginning with date a and ending when the sum of distributions equals or exceeds the e limit the annual rider benefit is determined based on a number of factors eg the planned premium payments the death_benefit under the rider conditions date a the benefit period and the age risk class and sex of the insured plr-151414-08 plr-151415-08 the benefit period the benefit period and date a are both specified in the policy at issue and will only be modified if there is a change in the rider conditions as discussed below the benefit period begins on date a which is the date on which the policyholder becomes entitled to distributions under the rider benefit if the rider is in force on such date the benefit period can begin no earlier than the later of the f policy year and the insured’s age g and must be a period of at least h policy years a policyholder generally may request a longer benefit period subject_to the approval of the taxpayers anytime prior to date a although doing so will make the annual rider benefit smaller maximum amount that can be paid under the rider benefit the total amount of distributions that can be paid pursuant to the rider benefit equals the e limit ----- --------------------------------------- which equals the product of the annual rider benefit and the scheduled number of years for the benefit period as indicated on the policy specifications pages or as modified prior to date a effect of receiving distributions that are smaller than the annual rider benefit a policyholder may choose to take distributions in a policy year after date a in an amount that is smaller than the annual rider benefit since the rider benefit generally remains in effect until distributions equal the e limit receiving distributions in an amount that is smaller than the annual rider benefit has the effect of lengthening the period over which distributions under the rider benefit may be received form of distributions distributions for purposes of the rider benefit include both of the following on and after date a withdrawals of any portion of the policy’s ncsv as described in the surrender and withdrawals -------------- of the policy and loans against the policy’s ncsv as described in the loan section of the policy mechanics of payment if a policyholder is entitled to the rider benefit and the ncsv is insufficient to make a distribution of the annual rider benefit the policy value is increased by the excess of a the amount of the distribution requested but not by more than the annual rider benefit over b the ncsv if there is a deviation from the rider conditions the rider benefit is generally recalculated if deviation from the rider conditions would cause the recalculated annual rider benefit to be reduced to zero the rider will terminate various other events as specified in the rider also will result in the termination of the rider for example if distributions in any policy year on and after date a exceed the annual rider benefit the rider terminates also once total distributions on and after date a exceed the e limit the rider terminates plr-151414-08 plr-151415-08 absent the rider the policy’s minimum death_benefit equals the product of the applicable minimum death_benefit factor the amount of which depends on the age of the insured and whether the policy is intended to meet the cvat or the cvc test and the policy value the taxpayers have structured the rider to provide that during the rider benefit period ie beginning on date a and continuing until the sum of the distributions equals or exceeds the e limit the minimum death_benefit is calculated by multiplying the applicable minimum death_benefit factor by the greater of a the policy value at such time and b the annual rider benefit taxpayers attached to their submission exhibit c as an illustration of the operation of the rider benefit provided by the rider under a policy the policy covers a female non-smoker insured who is age m at the time of issuance of the policy and the illustration generally reflects growth of the policy value based on j market returns and current mortality and expense charges in the r policy year just before date a however it is assumed that there is a very substantial market decline which reduces the policy value by k the illustration assumes that the annual rider benefit specified at issue is l and the rider conditions contemplates a a q ------- face_amount b an option level death_benefit pattern at all times c payments of premiums of dollar_figurep per year for the first seven policy years and d no withdrawals or loans prior to date a the rider conditions are followed in the illustration and thus the rider benefit provides that distributions up to the annual rider benefit of dollar_figurel may be received in each policy year beginning with date a ie the beginning of policy year s when the insured is age t and continuing for a period of m years ie ending when the insured is age n requested rulings taxpayers request the following rulings the cash_surrender_value for purposes of sec_7702 of the policy at any time is its cash_value and a policy’s cash_value is the greater of i the maximum amount to which the policyholder is entitled upon surrender of the policy determined without regard to any surrender charge or policy loan or ii the maximum amount against which the policyholder can borrow under the policy calculations of the net_single_premium under the cash_value_accumulation_test and of the guideline_premium_limitation for the policy are unaffected by the presence of the rider benefit law plr-151414-08 plr-151415-08 sec_7702 defines the term life_insurance_contract for all purposes of the code including the death_benefit exclusion under sec_101 to satisfy this definition a life_insurance_contract must be a life_insurance_contract under applicable law and must meet one of two tests set forth in sec_7702 ie the cash_value_accumulation_test cvat of sec_7702 and b or the guideline_premium_limitation and cash_value corridor tests of sec_7702 c and d ie the gpl and cvc test respectively in general sec_7702 applies to all life_insurance contracts issued after date the policies are subject_to sec_7702 and certain of the policies are intended to comply with the cvat while others are intended to comply with the gpl and cvc test a contract meets the cvat if by its terms the contract’s cash_surrender_value within the meaning of sec_7702 may not at any time exceed the net_single_premium nsp that would have to be paid at such time to fund the future_benefits under the contract see sec_7702 f a and f the term future_benefits is defined for purposes of sec_7702 to include death_benefits any endowment benefits guaranteed under the contract and reasonable charges for qualified_additional_benefits such as accidental death_benefits that are reasonably expected to be actually paid under sec_7702 the nsp must be computed - a on the basis of interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract b on the basis of the rules of sec_7702 relating to reasonable mortality charges and in the case of qualified_additional_benefits sec_7702 relating to reasonable expense charges and c by taking into account under sec_7702 and d relating to certain computational rules only current and future death_benefits and qualified_additional_benefits the guideline premium requirements of the gpl are met if at all times the sum of the premiums_paid under a life_insurance_contract does not exceed the guideline_premium_limitation at that time the guideline_premium_limitation as of any date is defined in sec_7702 as the greater of the guideline_single_premium or the sum of the guideline level premiums as of that date for contracts entered into on or after date sec_7702 provides that the guideline_single_premium shall be based on i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the plr-151414-08 plr-151415-08 mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract sec_7702 provides that the guideline_level_premium is the level annual premium equivalent of the guideline_single_premium payable until a deemed_maturity_date between the insured’s attained ages and calculated assuming interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract a contract will comply with the cvc test of sec_7702 if the death_benefit under the policy at all times is not less than a percentage set forth in sec_7702 multiplied by the contract’s cash_surrender_value as defined in sec_7702 sec_7702 specifies a number of computational rules that must be followed in calculating nsps under the cvat and guideline premiums under the gpl specifically nsps and guideline premiums generally must be computed assuming that the death_benefit under the contract does not increase that the contract’s maturity_date is no earlier than the day on which the insured attains age and no later than the day on which the insured attains age that the death_benefit is provided until the maturity_date and that any endowment benefit under the contract including its cash_surrender_value on the deemed_maturity_date does not exceed the least amount payable as a death_benefit at any time under the contract see sec_7702 and sec_7702 provides that for purposes of sec_7702 t he cash_surrender_value of any contract shall be its cash_value determined without regard to any surrender charge policy loan or reasonable termination dividends the code does not elaborate on the meaning of the term cash_value as used to define the term cash_surrender_value in sec_7702 the legislative_history of sec_7702 includes some discussion of the terms cash_surrender_value and cash_value stating that cash_surrender_value is defined in the bill as the cash_value of any contract ie any amount to which the policyholder is entitled upon surrender and against which the policyholder can borrow determined without regard to any surrender plr-151414-08 plr-151415-08 charge policy loan or a reasonable termination dividend a mounts that are returned to a policyholder of a credit life_insurance_policy because the policy has been terminated upon full payment of the debt will not be considered part of any cash_surrender_value because generally such amount is not subject_to borrowing under the policy defra senate report pincite defra house report pincite see also defra bluebook pincite proposed sec_1_7702-2 provides that the cash_surrender_value of a contract generally equals its cash_value the term cash_value in turn is defined as the greater of i the maximum amount payable under the contract determined without regard to any surrender charge or policy loan or ii the maximum amount that the policyholder can borrow under the contract sec_7702 provides that if there is a change in the terms or benefits of a contract which was not reflected in any previous determination or adjustment made under sec_7702 there shall be a proper adjustment in future determinations made under sec_7702 the joint_committee on taxation’s bluebook explanation of defra states the act provides that proper adjustments be made for any change in the future_benefits or any qualified additional benefit or in any other terms under the contract which was not reflected in any previous determination made under the definitional section changes in the future_benefits or terms of a contract can occur at the behest of the company or policyholder or by the passage of time however proper adjustments may be different for a particular change depending on which alternative test is being used or on whether the changes result in an increase or decrease in the future_benefits in the event of an increase in current or future_benefits the limitations under the cash_value_accumulation_test must be computed treating the date of change in effect as a new date_of_issue for determining whether the changed contract continues to qualify as life_insurance under the definition prescribed in the act thus if a future benefit is increased because of a scheduled change in death_benefit or because of the purchase of a paid-up addition or its equivalent the change will require an adjustment and new computation of the net_single_premium definitional plr-151414-08 plr-151415-08 limitation under the guideline_premium_limitation an adjustment is required under similar circumstances but the date of change for increased benefits should be treated as a new date only with respect to the changed portion of the contract likewise no adjustment shall be made if the change occurs automatically for example a change due to the growth of the cash_surrender_value whether by the crediting of excess_interest or the payment of guideline premiums or changes initiated by the company if the contract fails to meet the recomputed limitations a distribution of cash to the policyholder may be required staff of the j comm on tax’n 98th cong general explanation of the revenue provisions of the deficit_reduction_act_of_1984 pincite j comm print defra bluebook see also s prt no vol i h_r rep no pt pincite discussion the amount available on surrender or which can be borrowed determined without regard to surrender charges or policy_loans taken under the policies constitutes the cash_surrender_value for purposes of sec_7702 during the rider benefit period the amount that is available to be withdrawn or borrowed equals the greater of the policy value and the annual rider benefit therefore the cash_surrender_value within the meaning of sec_7702 of a policy at any time during the rider benefit period equals the greater of i the policy value at such time and ii the annual rider benefit for the policy year in addition on the date_of_issue it is unknown whether and when the rider benefit will ever operate to increase the cash_value that is available for withdrawals or loans the factual circumstances here are not those described by the defra bluebook’s discussion of a change in future_benefits that require an adjustment based on the facts and the representations made by taxpayers we hold that the cash_surrender_value for purposes of sec_7702 of the policy at any time is its cash_value and a policy’s cash_value is the greater of i the maximum amount to which the policyholder is entitled upon surrender of the policy determined without regard to any surrender charge or policy loan or ii the maximum amount against which the policyholder can borrow under the policy plr-151414-08 plr-151415-08 calculations of the net_single_premium under the cash_value_accumulation_test and of the guideline_premium_limitation for the policy are unaffected by the presence of the rider benefit except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the letter_ruling see dollar_figure of revproc_2008_1 2008_1_irb_1 however when the criteria in dollar_figure of revproc_2008_1 2008_1_irb_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayers and accompanied by penalty of perjury statements executed by the appropriate parties while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely donald j drees jr senior technician reviewer branch financial institutions products cc
